Title: To James Madison from James Taylor, 8 August 1814
From: Taylor, James
To: Madison, James


        
          Dear sir
          Belle Vue near New Port Ky Augt. 8th. 1814
        
        I have had several conversations with Genl Harrison since his return from the Treaty, relative to the necessity of breaking up the party of Indians collected at Chicago & its vicinity and distroying their crops of corn.
        The General informs me he has recommended an expedition to effectuate that object.
        I assure you Sir it is the opinion of the best judges I have conversed with that such an enterprise is indispensable to the security of the N. Western frontier. Indeed the want of subsistence would compel the Warriors to imploy most of their time in furnishing provisions for their families, & for this purpose they would have to move so far out, as to be able to reach our frontier settlements seldom if at all.
        
        As to the force nec[e]ssary to accomplish the object, and the plan to be pursued, I am induced to think you have been advised by Genl Harrison & Govr. Cass very ably on the subject.
        I had the pleasure of spending an hour or two with Genl Adair last evening at Cincinnati. He came forward to attend to his duties as one of the Commissioners for treating with the Indians, which appears to have been accomplished for the present.
        Should such an expedition as has been recommended, be set on foot I take the liberty of stating, that I think Genl, Adair would command it with great credit to himself & benefit to his Country.
        I assure you sir, he is considered here by the best judges, as one of the most military men of the west, and his experience (particularly in Indian warfare) is exced perhaps by none. I Know he possesses the intire confidence of our Worthy & patriotic Governor, both as to qualifications & patriotism and I have reson to believe it would give him great pleasure to Se[e] General Adair placed in a situation to distinguish himself & render eminent services to his Country.
        I hope you will pardon my Dear sir the liberty I have taken. Nothing but the interest I feel in the welfare of our beloved Country would induce me to intrude my opinions up[on] you. I have the honor to be with the highest respect & estem Dear sir Your Most Obed. servt.
        
          James Taylor
        
      